Citation Nr: 1615803	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-12 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for degenerative disc disease with disc herniation status post L5-S1 diskectomy, rated as 20 percent disabling prior to October 5, 2006 and 10 percent disabling from January 1, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1989 to June 1992, from May 2003 to December 2003, and from December 2004 to April 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was assigned a temporary total rating for lumbar spine surgery in the December 2007 rating decision on appeal effective from October 5, 2006 to December 31, 2006.  A 10 percent evaluation was then assigned for the period beginning January 1, 2007.  The time period during the temporary total evaluation is not before the Board, and the Board has characterized the issue on appeal accordingly. 

This case was previously before the Board in October 2013 when it was remanded to provide the Veteran with a hearing.  In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The case returned to the Board in April 2015 where it was remanded a second time for additional evidentiary development.  The case has now  returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  Throughout the applicable claims period, the Veteran's low back disability manifests orthopedic impairment with pain and limitation of motion most nearly approximating forward flexion greater than 30 degrees but not greater than 60 degrees and a combined range of motion of 150 degrees or greater without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least four weeks.  

2.  The Veteran's low back disability manifests neurological impairment of the right lower extremity that most nearly approximates moderately severe incomplete paralysis of the sciatic nerve prior to October 5, 2006.  

3.  The Veteran's low back disability manifests neurological impairment of the right lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve for the period beginning January 1, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for orthopedic impairment due to degenerative disc disease with disc herniation status post L5-S1 diskectomy prior to October 5, 2006 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a 20 percent rating, but not higher, for orthopedic impairment due to degenerative disc disease with disc herniation status post L5-S1 diskectomy from January 1, 2007 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for a separate 40 percent rating, but not higher, for neurological impairment of the right lower extremity during the period prior to October 5, 2006 are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

4.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity during the period beginning January 1, 2007 are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for degenerative disc disease with disc herniation status post L5-S1diskectomy was granted in the December 2007 rating decision on appeal effective April 8, 2006.  An initial staged rating was assigned with a 20 percent evaluation effective prior to October 5, 2006 and a 10 percent rating assigned from January 1, 2007.  As noted above, the Veteran is in receipt of a temporary total rating for a lumbar spine diskectomy from October 5, 2006 to December 31, 2006.  He is therefore assigned the maximum schedular rating during this period, and this decision will only address the time frame before and after the award of a temporary total rating.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected degenerative disc disease is rated under general rating formula for diseases and injuries of the spine  and by analogy to Diagnostic Code 5237 for lumbosacral strain and Diagnostic Code 5243 for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  
The Board finds that a 20 percent evaluation is warranted for orthopedic impairment associated with the service-connected degenerative disc disease throughout the applicable claims periods, i.e. prior to October 5, 2006 and from January 1, 2007.  The medical and lay evidence of record establishes that the Veteran manifested pain and limitation of motion of the thoracolumbar spine prior to the October 5, 2006 diskectomy that improved, but did not resolve, as a result of the surgery.  After January 1, 2007, the Veteran's low back pain and functional impairment has progressively worsened to the level contemplated by a 20 percent evaluation.  

With respect to limitation of motion during the period prior to October 5, 2006, the Board finds that a rating in excess of 20 percent is not warranted.  The Veteran's ability to move his thoracolumbar spine was most restricted at a June 2006 examination with a private medical provider.  At that time, forward flexion was measured to between 60 and 70 degrees with full extension and mild discomfort to rotation.  Forward flexion to 60 degrees is contemplated by the current 20 percent evaluation.  The Veteran manifested slightly improved flexion to 75 degrees during a September 2006 VA examination with a combined range of motion to 225 degrees.  At no time during this period did he demonstrate forward flexion limited to 30 degrees or ankylosis of the spine as required for an increased 40 percent evaluation under the general rating formula. 

Even with consideration of all functional factors, a higher evaluation is not appropriate.  Prior to his diskectomy on October 5, 2006, the Veteran complained of constant back pain with discomfort during range of motion testing.  The September 2006 VA examiner observed that the Veteran experienced significant effects to occupational functioning due to limitations to mobility, lifting, and carrying, but found only mild effects to most of his activities of daily living.  The Veteran also reported that he was unable to walk only a few yards due to back pain, but denied experiencing flare-ups of the condition and manifested range of motion that was improved compared to the earlier June 2006 private examination.  Additionally, there was no additional loss of spinal motion following repetitive testing.  His range of motion of the spine throughout this period is also consistent with, or better than, the criteria for the currently assigned 20 percent evaluation under the general rating formula.  In short, while the Veteran clearly experienced pain, limited motion, and significant occupational limitations due to his low back condition, the Board cannot conclude that it most nearly approximated the criteria contemplated by a 40 percent evaluation during the period prior to October 5, 2006.  

Similarly, the Board finds that a 20 percent evaluation, but not higher, is warranted for the service-connected low back disability during the period beginning January 1, 2007.  After the Veteran's October 2006 diskectomy, he manifested some improvement to his spinal symptoms, as documented in his statements and symptoms at a December 2007 VA examination, though range of motion of the thoracolumbar spine was still limited with flexion to 80 degrees and a combined range of motion to 185 degrees.  The Veteran reported worsening low back pain and function throughout this period, and was referred to physical therapy by a VA neurologist in April 2008 at the Ann Arbor VA Medical Center (VAMC).  At an April 2008 physical therapy consultation (at the Saginaw VAMC), the Veteran had forward flexion of the thoracolumbar spine to 50 degrees.  A February 2011 VA Pain Board assessment also measured forward flexion to 45 degrees and a combined range of motion to 175 degrees.  These findings are consistent with a 20 percent evaluation under the general rating formula and the Board finds an increased evaluation is therefore warranted based on the findings of forward flexion measuring between 30 and 60 degrees. 

The Board has considered whether a rating in excess of 20 percent is appropriate, but finds that the Veteran does not manifest functional impairment that most nearly approximates the criteria associated with a 40 percent evaluation.  Throughout the period beginning January 1, 2007, the Veteran manifested low back pain that he managed with physical and massage therapies.  He reported significant back pain that worsened with activity and cold weather during a December 2008 VAMC neurological evaluation, but characterized his back pain as mild and intermittent to the July 2009 VA examiner.  At that time, he also stated that he was unable to perform repetitive motion testing due to back pain, but the examiner observed there was no objective evidence of pain during motion testing and found that the Veteran did not put forth his full effort during the examination.  While the July 2015 VA examiner found that the Veteran was unable to sit, stand, or ambulate for long periods of distance, range of motion of the spine was still consistent with a 10 percent evaluation with flexion to 80 degrees and a combined range of motion to 150 degrees.  There was also no additional loss of motion with repetitive testing and the examiner found that the Veteran's examination results were consistent with his reports of irregular flare-ups of symptoms.  Thus, even with consideration of all relevant functional factors, it is clear that the Veteran's low back disability does not most nearly approximate the criteria contemplated by a 40 percent rating for orthopedic impairment for the period beginning January 1, 2007.  

The Board must now determine whether an increased rating is warranted at any time during the claims period under the criteria pertaining to intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243, provides for a 40 percent evaluation with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The Veteran has only reported requiring bedrest for his low back disability on two occasions: during the December 2007 and July 2015 VA examinations.  In December 2007, the Veteran stated that he was prescribed two days of bedrest by his doctor in June or July 2007.  Eight years later, in July 2015, he stated that flare-ups of his low back disorder sometimes required him to remain bedbound for two to three days.  The Veteran did not report that this bedrest was doctor-prescribed and characterized the flare-ups as occurring irregularly.  Private and VA treatment records do not document any instances of prescribed bedrest, and the irregular periods of bedrest reported by the Veteran clearly do not total at least four weeks during a twelve month period.  An increased rating is therefore not warranted under Diagnostic Code 5243 during either of the applicable claims periods for intervertebral disc syndrome.

In sum, the Veteran's orthopedic impairment of the lumbar spine is appropriately rated as 20 percent disabling prior to October 5, 2006 and from January 1, 2007.  The Board will now turn to whether a separate rating is warranted for neurological impairment associated with the service-connected lumbar spine condition.  The general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that separate evaluations are warranted for neurological impairment of the right lower extremity associated with the Veteran's degenerative disc disease under Diagnostic Code 8520 pertaining to paralysis of the sciatic nerve.  Under this diagnostic code, complete paralysis of the sciatic nerve is assigned an 80 percent rating when the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  For incomplete paralysis of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately-severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis, with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board finds that a 40 percent rating is warranted under Diagnostic Code 8520 prior to October 5, 2006 for neurological impairment of the right lower extremity that most nearly approximates moderately severe.  During this period, the Veteran's low back disability manifested constant radiating pain down the right leg with accompanying decreased sensation and reflexes.  In June 2006, the Veteran's private physician reported that a MRI demonstrated a lumbar disc herniation with significant neuroforaminal narrowing.  Several months later, during a September 2006 private examination, the Veteran presented with decreased sensation over the right sciatic nerve, an absent right ankle jerk, and decreased strength of the right calf.  The Veteran also complained of severe radiating pain and numbness of the right leg at the September 2006 VA examination.  The Veteran's complaints of radiating pain, sensory loss, and decreased/absent reflexes are consistent with moderately severe incomplete paralysis of the sciatic nerve.  The Board observes that there is no evidence of marked muscular atrophy (or any atrophy) of the right leg muscles and the Veteran experienced some improvement to radicular symptoms with physical therapy in May 2006.  He clearly did not experience complete paralysis of the sciatic nerve at any time prior to October 5, 2006 and the Board finds that his symptoms most nearly approximate moderately severe incomplete paralysis during this period, especially in light of the normal neurological VA examination performed in September 2006.  A separate rating of 40 percent, but not higher, is therefore appropriate for neurological impairment of the right lower extremity prior to October 5, 2006.  

During the period beginning January 1, 2007, the Board finds that a separate 10 percent evaluation, but not higher, is warranted under Diagnostic Code 8520.  The Veteran's right radicular symptoms improved following the October 2006 diskectomy, and from January 1, 2007 have most nearly approximated mild incomplete paralysis of the right sciatic nerve.  Neurological consultations and examinations at the Ann Arbor VAMC in April 2008, August 2008, and December 2008, establish the presence of mild right radiculopathy with complaints of intermittent radiating pain and numbness in the toes, but show full right lower extremity reflexes and sensation upon examination.  A May 2008 VAMC nerve conduction study did not produce any diagnostic evidence of radiculopathy or neuropathy of the right lower extremity and a June 2008 MRI demonstrated only mild impingement of the Veteran's right nerve root.  He was diagnosed with mild right radiculopathy by his VAMC neurologist in December 2008 and testified in November 2014 that he only experienced intermittent radiating right leg pain.  Additionally, while the October 2011 VA neurological examination report documents the Veteran's complaints of mild numbness in the right toes, the examiner found that the Veteran did not have a peripheral nerve condition or neuropathy.  The Board therefore finds that a 10 percent rating consistent with mild incomplete sciatic paralysis is more appropriate for evaluating the lay and medical evidence of mild neurological impairment of the right leg.  

As a final matter, the Board has considered whether separate ratings are warranted for neurological impairment of the left lower extremity or the bowel, but finds that these conditions are not established as manifestations of the service-connected degenerative disc disease.  The Veteran has rarely reported experiencing left leg impairment or bowel incontinence and the record is negative for objective medical evidence of these symptoms.  Neurological examination of the left lower extremity was consistently normal throughout the entire claims period, except for one instance in May 2006 when a private medical provider reported a positive bilateral straight leg raising test.  None of the Veteran's treating or examining physicians has ever diagnosed a neurological deficit in the left lower extremity, and there is no MRI or other diagnostic evidence of left leg radiculopathy.  Regarding bowel dysfunction, the Veteran reported experiencing two periods of fecal incontinence to the December 2008 VAMC neurologist.  The incidents reportedly took place in 2007 when he was driving and in 2008 when he was walking.  He denied any history of saddle paresthesias or urinary incontinence and the VAMC neurologist did not render a diagnosis with respect to the Veteran's complaints.  The Veteran has made no other allegations regarding fecal incontinence or left leg impairment at any time during either applicable claims period, to include during the November 2014 hearing.  Therefore, separate ratings for neurological impairment of the left lower extremity and/or bowel as manifestations of the service-connected low back condition are not warranted.  

In conclusion, the Veteran's service-connected low back disability warrants a 20 percent evaluation for orthopedic impairment prior to October 5, 2006 and from January 1, 2007.  A separate 40 percent rating is also warranted for right leg neurological impairment prior to October 5, 2006 with a 10 percent rating assigned for the period beginning January 1, 2007.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the assignment of any other increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board has further considered whether the partial grant of benefits in this decision combined with the recent awarding of TDIU provides any entitlement to statutory housebound status for purposes of 38 U.S.C.A. § 1114(s).  The Board can find no such basis, however, considering the basis of the grant of TDIU and the individual ratings assigned to the service-connected disabilities.  See generally Akles v. Derwinski, 1 Vet. App. 118 (1991).

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's degenerative disc disease is manifested by symptoms such as painful and limited motion of the thoracolumbar spine and accompanying neurological impairment of the right lower extremity.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU was remanded by the Board in April 2015 in accordance with Rice, and entitlement to the benefit was awarded by the agency of original jurisdiction (AOJ) in an August 2015 rating decision effective September 24, 2014.  Therefore, the Veteran is already in receipt of a TDIU and the Board need not address this issue.  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial ratings assigned following an award of service connection.  The claim for service connection for the degenerative disc disease with disc herniation status post L5-S1 diskectomy is now substantiated and the filing of a notice of disagreement (NOD) as to the December 2007 and January 2008 rating decisions does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial ratings assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The March 2009 SOC set forth the relevant diagnostic codes for rating the low back disability at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was necessary to achieve a higher rating.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  The Veteran has reported receiving treatment for his low back disability with various private health care providers and records from these facilities were obtained and associated with the claims file, either through development by VA or included in the records provided by the SSA.  Additionally, the Veteran was provided proper VA examinations in response to his claim, most recently in October 2011 and July 2015. 

The Board also finds that VA has complied with the December 2007 and April 2015 remand orders of the Board.  In response to the Board's remands, the Veteran was provided a hearing before the Board at the Detroit RO in November 2014 and additional records of VA treatment were added to the claims file.  The Veteran was also provided a VA examination to determine the current severity of his service-connected low back disability in July 2015.  The case was then readjudicated in an August 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

In Bryant v. Shinseki, 23 Vet. App. 288 (2010, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the undersigned complied with the holding of Bryant.  In addition, the Board subsequently remanded the appeal to further seek evidence in support of these claims.  The Board finds that there was substantial compliance with Bryant.

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 20 percent for orthopedic impairment due to degenerative disc disease with disc herniation status post L5-S1 diskectomy prior to October 5, 2006 is denied. 

Entitlement to a rating of 20 percent, but not higher, for orthopedic impairment due to degenerative disc disease with disc herniation status post L5-S1 diskectomy from January 1, 2007 is granted. 

Entitlement to a separate 40 percent rating, but not higher, for neurological impairment of the right lower extremity prior to October 5, 2006 is granted. 

Entitlement to a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity from January 1, 2007 is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


